Title: From George Washington to Timothy Pickering, 25 January 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Sir:
                            New Windsor, January 25, 1781.
                        
                        My horses, I am told, have not had a mouthful of long or short forage for three days. They have eaten up
                            their mangers and are now (though wanted for immediate use) scarcely able to stand. I should be glad to know if there is
                            any prospect of relief for them. I am &ca

                    